DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  the limitation “M is at least one type of element selected from Mg, Al, Ca, Ti, V, Cr, Mn, Nb, Zr, and Mo” in lines 5-6 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “M is at least one type of element selected from Mg, Al, Ca, Ti, V, Cr, Mn, Nb, Zr, or Mo”.  Appropriate correction is required.
3.	Claim 5 is objected to because of the following informalities:  the limitation “ at least one type of element selected from Mg, Al, Ca, Ti, V, Cr, Mn, Nb, Zr, and Mo” in lines 7-8  and lines 13-14 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “M is at least one type of element selected from Mg, Al, Ca, Ti, V, Cr, Mn, Nb, Zr, or Mo”.  Appropriate correction is required.
4.	Claims 8 and 18 are objected to because of the following informalities: the limitation “the nickel compound is any one of a nickel composite hydroxide, a nickel oxy composite hydroxide obtained by performing oxidation with respect to the nickel composite hydroxide with an oxidant, a nickel composite oxide obtained by performing oxidation roasting with respect to the and a nickel composite oxide obtained by performing oxidation roasting with respect to a mixture of the nickel composite hydroxide and the nickel oxy composite hydroxide at a temperature of 500° C. to 750° C” in lines 4-18 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as“the nickel compound is any one of a nickel composite hydroxide, a nickel oxy composite hydroxide obtained by performing oxidation with respect to the nickel composite hydroxide with an oxidant, a nickel composite oxide obtained by performing oxidation roasting with respect to the nickel oxy composite hydroxide at a temperature of 500° C. to 750° C, a nickel composite oxide obtained by performing oxidation roasting with respect to the nickel composite hydroxide at a temperature of 500° C. to 750° C, or a nickel composite oxide obtained by performing oxidation roasting with respect to a mixture of the nickel composite hydroxide and the nickel oxy composite hydroxide at a temperature of 500° C. to 750° C”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claim 5 recites the limitation "the compound" in line 24.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the aluminum compound" as there is antecedent basis.
8.	Claims 6-12, and 17-20 are rejected as depending from claim 5.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1, 3, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamoto et al. WO2015111740  as cited in IDS dated 7/19/21 with citations from EP3101716 as cited in IDS dated 7/19/21.
Regarding claim 1,  Kitamoto discloses a positive electrode active material for non-aqueous electrolyte secondary batteries(abstract), comprising: primary particles of a lithium nickel composite oxide represented by at least General Formula: 
zNi1-x-yCoxMyO2 (0.95≤z≤1.03, 0<x≤0.20, 0<y≤0.10, x+y≤0.20, and M is at least one type of element selected from Mg, Al, Ca, Ti, V, Cr, Mn, Nb, Zr, or Mo) ([0019], Examples 2-4); and secondary particles configured by aggregating the primary particles([0019]), wherein an LiAl compound is provided on surfaces of the primary particles([0019], [0032], [0066]).
Regarding claim 3, Kitamoto discloses all of the claim limitations as set forth above. Kitamoto further discloses the LiAl compound is at least one type selected from a group consisting of LiAlO2([0032], see Example 2 in Table 1).
Regarding claim 13, Kitamoto discloses all of the claim limitations as set forth above. Kitamoto further discloses   a non-aqueous electrolyte secondary battery, comprising a positive electrode containing the positive electrode active material for non-aqueous electrolyte secondary batteries according to claim 1([0019], [0107]-[0110]).
Regarding claim 14, Kitamoto discloses all of the claim limitations as set forth above. Kitamoto further discloses the LiAl compound is at least one type selected from a group consisting of LiAlO2([0032], see Example 2 in Table 1).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamoto et al. WO2015111740  as cited in IDS dated 7/19/21 with citations from EP3101716 as cited in IDS dated 7/19/21 as applied to claim 1 above.
Regarding claim 2, Kitamoto discloses all of the claim limitations as set forth above. Kitamoto further discloses  an Al amount contained in the LiAl compound is 0.1 to 3 mol% ([0034]) which overlaps the claim range of 0.01 atom % to 0.50 atom % with respect to total number of atoms of Ni, Co, and M contained in the lithium nickel composite oxide of the primary particles, thus reading on the limitation.
Kitamoto is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.

It would have been obvious to one of ordinary skill in the art to provide a crystallite diameter that is calculated from a peak of a (003) surface in X-ray diffraction (XRD) of the lithium nickel composite oxide is 1350 Å to 1500 Å, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
15.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamoto et al. WO2015111740  as cited in IDS dated 7/19/21 with citations from EP3101716 as cited in IDS dated 7/19/21 as applied to claims 1 and 2 above.
Regarding claim 15, Kitamoto discloses all of the claim limitations as set forth above. Kitamoto does not explicitly disclose a crystallite diameter that is calculated from a peak of a (003) surface in X-ray diffraction (XRD) of the lithium nickel composite oxide is 1350 Å to 1500 Å.
It would have been obvious to one of ordinary skill in the art to provide a crystallite diameter that is calculated from a peak of a (003) surface in X-ray diffraction (XRD) of the lithium nickel composite oxide is 1350 Å to 1500 Å, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamoto et al. WO2015111740  as cited in IDS dated 7/19/21 with citations from EP3101716 as cited in IDS dated 7/19/21 as applied to claims 1 and 3 above.
Regarding claim 16, Kitamoto discloses all of the claim limitations as set forth above. Kitamoto does not explicitly disclose a crystallite diameter that is calculated from a peak of a (003) surface in X-ray diffraction (XRD) of the lithium nickel composite oxide is 1350 Å to 1500 Å.
It would have been obvious to one of ordinary skill in the art to provide a crystallite diameter that is calculated from a peak of a (003) surface in X-ray diffraction (XRD) of the lithium nickel composite oxide is 1350 Å to 1500 Å, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
17.	Claims 5-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamoto et al. WO2015111740  as cited in IDS dated 7/19/21 with citations from EP3101716 as cited in IDS dated 7/19/21 in view of Nakayama et al. (US 2016/0118656) as cited in IDS dated 2/28/20.
Regarding claim 5, Kitamoto discloses a production method for a positive electrode active material for non-aqueous electrolyte secondary batteries containing a lithium nickel composite oxide(abstract, [0048]), the method comprising processes of (A) to (D) as will be described below in order of the processes of (A) to (D): (A) a process of mixing a nickel compound containing at least nickel, cobalt, and at least one type selected from Mg, Al, Ca, Ti, V, Cr, Mn, Nb, Zr, or Mo, and a lithium compound, and then, of firing the compounds in a temperature range of 720° C. to 770° C. in an oxidizing atmosphere, and thus, of preparing a zNi1-x-yCoxMyO2 (here, 0.98≤z≤1.05, 0<x≤0.20, 0<y≤0.10, x+y≤0.20, and M is at least one type of element selected from Mg, Al, Ca, Ti, V, Cr, Mn, Nb, Zr, and Mo) and contains primary particles and secondary particles configured by aggregating the primary particles([0150]-[0154], [0019]);
 (C) a process of adding an aluminum compound to the cleaned cake of the process of (B), and of mixing the aluminum compound and the cake ([0155]); and (D) a process of performing a thermal treatment with respect to the mixture of the fired powder of the lithium nickel composite oxide and the aluminum compound that is prepared in the process of (C), and of forming an LiAl compound on surfaces of the primary particles of the fired powder of the lithium nickel composite oxide ([0155] but does not disclose (B) a process of forming a slurry such that an amount of the fired powder of the lithium nickel composite oxide is 1000 g to 2000 g with respect to 1 L of water, and of obtaining a cleaned cake by performing a water washing treatment with respect to the fired powder of the lithium nickel composite oxide that is prepared in the process of (A).
	Nakayama teaches a cathode active material for non-aqueous electrolyte secondary batteries, which exhibits high particle strength and high weather resistance, while enabling achievement of excellent charge and discharge capacity and excellent output characteristics in cases where the cathode active material is used as a cathode material of a non-aqueous electrolyte secondary battery(abstract).  Nakayama teaches a slurry of from 500 g/L to 2000 g/L is formed by adding water to a powder of a lithium nickel composite oxide represented by the general formula (A): LizNi1-x-yCoxMyO2, where 0.10≦x≦0.20, 0≦y≦0.10, 0.97≦z≦1.20, and M represents at least one element selected from among Mn, V, Mg, Mo, Nb, Ti and Al); the slurry is washed with water by stirring; and after filtration, the resulting material is subjected to a heat    Nakayama teaches the washing process is a process for removing impurities such as lithium carbonate and lithium sulfate that exist on the surface of the lithium nickel composite oxide by dispersing powder of lithium nickel composite oxide in water to form a slurry, and stirring the slurry([0031]).
	It would have been obvious to one of ordinary skill in the art to provide in the method of Kitamoto,  a process of forming a slurry such that an amount of the fired powder of the lithium nickel composite oxide is 1000 g to 2000 g with respect to 1 L of water, and of obtaining a cleaned cake by performing a water washing treatment with respect to the fired powder of the lithium nickel composite oxide that is prepared as taught by Nakayama in order to remove impurities.
Regarding claim 6, modified Kitamoto discloses all of the claim limitations as set forth above.  Modified Kitamoto further discloses  an Al amount contained in the aluminum compound is 0.1 to 3 mol% (Kitamoto [0034]) which overlaps the claim range of 0.01 atom % to 0.50 atom % with respect to the total number of atoms of Ni, Co, and M contained in the lithium nickel composite oxide, thus reading on the limitation.
Modified Kitamoto is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 7, modified Kitamoto discloses all of the claim limitations as set forth above. Modified Kitamoto further discloses the thermal treatment of the process of (D) is performed at 300 to 850°C (Kitamoto [0068], [0060]) which overlaps the claim range of

Modified Kitamoto is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 8, modified Kitamoto discloses all of the claim limitations as set forth above. Modified Kitamoto further discloses  the nickel compound is any one of
a nickel composite hydroxide(Kitamoto [0150]-[0151]).
Regarding claim 9, modified Kitamoto discloses all of the claim limitations as set forth above. Modified Kitamoto further discloses  the lithium compound is at least one type selected from a group consisting of a hydroxide,  an oxide, a carbonate, a nitrate (Kitamoto [0059]).
Regarding claim 10, modified Kitamoto discloses all of the claim limitations as set forth above. Modified Kitamoto further discloses in the process of (A), a mixing ratio of the nickel compound and the lithium compound is adjusted such that a lithium amount in the lithium compound with respect to a total amount of all metal elements in the nickel compound is at a molar ratio of 0.98 to 1.05 (Kitamoto [0154]).
Regarding claim 11, modified Kitamoto discloses all of the claim limitations as set forth above. Modified Kitamoto further discloses  in the process of (B), a water washing temperature during the water washing treatment is adjusted to 15°C to 40°C (Nakayama [0035]) which is within the claim range of 10° C. to 40° C., thus reading on the limitation.


Regarding claim 17, modified Kitamoto discloses all of the claim limitations as set forth above. Modified Kitamoto further discloses the thermal treatment of the process of (D) is performed at 300 to 850°C (Kitamoto [0068], [0060]) which overlaps the claim range of
100° C to 600° C in an oxygen atmosphere or a vacuum atmosphere, thus reading on the limitation.
Modified Kitamoto is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 18, modified Kitamoto discloses all of the claim limitations as set forth above. Modified Kitamoto further discloses  the nickel compound is any one of
a nickel composite hydroxide(Kitamoto [0150]-[0151]).
Regarding claim 19, modified Kitamoto discloses all of the claim limitations as set forth above. Modified Kitamoto further discloses  the lithium compound is at least one type selected from a group consisting of a hydroxide,  an oxide, a carbonate, a nitrate (Kitamoto [0059]).
Regarding claim 20, modified Kitamoto discloses all of the claim limitations as set forth above. Modified Kitamoto further discloses in the process of (A), a mixing ratio of the nickel compound and the lithium compound is adjusted such that a lithium amount in the lithium compound with respect to a total amount of all metal elements in the nickel compound is at a molar ratio of 0.98 to 1.05 (Kitamoto [0154]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724